Citation Nr: 1705655	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-14 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits for the purpose of reimbursement of expenses regarding the Veteran's surviving spouse's last sickness and burial.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1942 to May 1944.  The Veteran died in March 1973.  The Veteran's spouse died in July 2014.  The Appellant is the daughter of the Veteran.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2014 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  A notice of disagreement was received in September 2014, a statement of the case was issued in January 2015, and a VA Form 9 was received in May 2015.

In addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and there is a Virtual VA paperless file associated with this case.  


FINDINGS OF FACT

1. The Veteran's widow was granted death pension with an allowance for aid and attendance in May 2014, effective October 2012; she died in July 2014.

2. The Appellant is not a "child" of the Veteran for VA purposes, and exceeded 23 years of age at the time of the death of the Veteran's widow. 

3. Expenses claimed for accrued benefits of the Veteran's widow are not shown to be medical expenses for her last sickness or burial.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for the purpose of reimbursement of expenses regarding the Veteran's surviving spouse's last sickness and burial have not been met.  38 U.S.C.A. § 5121 (a)(6) (West 2014); 38 C.F.R. § 3.1000 (a)(5) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The matter decided in this decision, however, rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, no additional development is indicated by the record. 

The Board has reviewed all the evidence in the record.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Entitlement to Accrued Benefits for the Purpose of Reimbursement of Expenses Regarding the Veteran's Surviving Spouse's Last Sickness and Burial

As noted above, the Veteran died in March 1973.  In November 2012, the Veteran's widow filed a claim for death pension benefits with aid and attendance.  The RO issued a rating decision in May 2014 that granted death pension with an allowance for aid and attendance, effective October 2012.  The Veteran's widow then died in July 2014.

In September 2014, the Appellant filed the present claim.  The Appellant's claim form, VA Form 21-601, indicates that she seeks to be paid for "home health sitter fees" in the amount of $21,000.  The Appellant asserts that services provided to the Veteran's spouse were to be paid pursuant to an agreement between the Veteran's spouse and the Appellant, and that the Appellant did not receive any funds because the VA was withholding money.

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000 (a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000 (d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the evidence does not establish the Appellant either was under 23 years of age, or an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age at the time of the Veteran's widow's death.  Accordingly, the Appellant is not considered the Veteran's "child" under 38 C.F.R. § 3.1000 (d); and therefore, 38 C.F.R. § 3.1000 (a)(5) applies.  Under 38 C.F.R. § 3.1000 (a)(5), only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).  Therefore, the only question at issue is whether any additional payments were made by the Appellant that were necessary expenses of either last sickness or burial. 

Unfortunately, no further amount is payable to the Appellant.  With regard to burial expenses, the Appellant did not list any burial expenses on the claim application.

With regard to expenses of last sickness, VA's Adjudication Procedures Manual (VA Manual) M21-1, Part V.i.3.D.3.b., defines last sickness as the period from onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last sickness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  The claims file does not indicate that any medical bills were paid by the Appellant in relation to treatment for an acute attack, which resulted in the widow's death. 

To the extent that the Appellant argues that payment should be made based upon the widow's at home care that provided regular and daily attendance for a prolonged illness, the Board notes that this argument fails on two grounds. 

First, the Board notes that the unreimbursed medical expenses used to calculate the widow's accrued benefits for death pension may not be claimed as payments made by the Appellant due to the widow's last sickness.  See VA Manual, Part V.i.3.D.3.c.  The Board notes that the widow claimed her at home care expenses as unreimbursed medical expenses both on her November 2012 application for death pension and aid and attendance and later submitted documentation related to her home care again in May 2014.  These expenses were claimed and considered to be expenses of the Veteran's widow.  Therefore, the same expenses cannot then be claimed as expenses of the Appellant. 

Second, the evidence of record does not indicate that these expenses have either been paid by the Appellant or that they have been paid at all.  Under 38 C.F.R. § 3.1000 (a)(5), the accrued benefits may only be paid to reimburse the person who bore the expense of the last sickness or burial.  Here, although the Veteran's spouse indicated that the home health sitter fees were expenses, the Appellant has repeatedly indicated that she did not receive the payments for providing home care for the widow.  She indicated that this debt is still outstanding, not that it has been paid. Therefore, it would not qualify as a reimbursement of payment. 

The Board notes that in the VA Form 9, in one paragraph, the Appellant states that she is no longer asking for caregiver expenses as she realized that they cannot be used as both a last expense and as a medical expense when granting pension benefits, but is asking for the accrued amount which had been granted to the widow so she could pay her debts that were incurred to keep her in her home instead of a nursing home.  However, the Appellant then concludes the VA Form 9 by stating that she is due to be paid with the accrued benefits for the many months she provided in-home health care to the widow.  Regardless, the Board notes that as stated previously, because the Appellant is not a "child," the only benefits that may be paid are to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).  The Appellant has not provided evidence of any such expenses.

To the extent that the Appellant contends that such a payment should be made based upon equitable grounds, the Board is sympathetic to the claim; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the Appellant has not submitted evidence of payments made for the expense of the last sickness or burial.  The criteria for payment of accrued benefits for the purpose of reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial are accordingly not met.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to accrued benefits for the purpose of reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


